Citation Nr: 0515644	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  96-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
atopic dermatitis with acneform rash, currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to June 
1991, during which he served in Southwest Asia in support of 
Operations Desert Shield and Desert Storm from October 1990 
to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to an increased rating in excess of 10 percent 
for generalized atopic dermatitis with acneform rash and 
service connection for disabilities of his left hip, knee and 
ankle.  In the course of the appeal he was granted a 30 
percent rating for his service-connected skin disorder, 
effective from the date he reopened his claim for a rating 
increase in July 1994. 

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2003, it was remanded for 
additional development.  A January 2005 rating decision 
granted service connection for avascular necrosis with 
degenerative joint disease of the left hip and right hip.  
The remaining issues, as identified on the title page of this 
decision, are now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's dermatitis does not result in ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestations; 
is not exceptionally repugnant; does not cover more than 40 
percent of the entire body or more than 40 percent of exposed 
areas; and, during the past 12 months, did not require 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

3.  The competent medical evidence indicates that the veteran 
complains of pain in the left knee and left ankle; it is 
negative, however, for objective findings or resulting 
disabilities.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for generalized atopic dermatitis with acneform rash 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(prior to August 30, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Code 7806 (2004).

2.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).

3.  Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the July 1995 rating decision on 
appeal, the April 1996 statement of the case, and various 
supplemental statements of the case, dated as recently as 
January 2005 (after the Board's remand).  Additionally, the 
RO sent the veteran a letter in April 2004 that explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of VA and the veteran to 
identify and/or secure evidence; listed the evidence; and 
asked the veteran to submit and authorize the release of 
additional evidence.  Accordingly, the Board finds that the 
appellant has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records and 
private treatment records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  VA also conducted relevant VA medical 
examinations.  There is no indication from the claims folder 
or allegation from the appellant that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Entitlement to an increased evaluation for generalized 
atopic dermatitis with acneform rash

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  The veteran has been provided both sets of criteria 
by the RO.  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.118 to the 
period on or after the effective dates of the new 
regulations.  

The veteran's disability is evaluated under Diagnostic Code 
7806, dermatitis or eczema.  Under the rating criteria 
applicable prior to August 30, 2002, a 50 percent rating is 
warranted if there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if the condition is exceptionally 
repugnant.  Diagnostic Code 7806 (prior to August 30, 2002).

Under the revised rating criteria provided by Diagnostic Code 
7806, dermatitis or eczema should be rated depending upon the 
predominant disability as dermatitis or eczema; disfigurement 
of the head, face or neck; or scars.  In the present case, 
the veteran's predominant disability is dermatitis.  
Diagnostic Code 7806 provides that dermatitis with more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected; or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period, warrants a 60 
percent evaluation.  Diagnostic Code 7806 (2004).

VA and private outpatient treatment reports dated in 1993 and 
1994 show complaints for atopic dermatitis.  Treatment 
included Prednisone.  

A November 1996 VA examination report provides that the 
veteran used steroid cream, and had a history of rash on and 
off, mostly on the back, chest, elbows, arm pits and knees.  
The diagnosis was atypical dermatitis.  

The report of a February 2003 VA examination provides 
diagnoses of atopic dermatitis; acneform rash and 
folliculitis as side effects of steroid use; and thinning of 
the skin, aseptic necrosis of both hips, as possible side 
effects from prolonged steroid use.  The examiner stated that 
the veteran used Prednisone (which the examiner described as 
a catabolic steroid) from 1993 to 1999, and over-the-counter 
medication since 1999.  The veteran had itching and 
hyperchromatic discoloration but no systemic symptoms.  The 
examiner stated that the veteran's dermatitis affected 1/3 of 
his face, 2/3 of the anterior portion of the neck, 1/5 of his 
back, and 100 percent of both axillae.  There was scattered 
folliculitis over 50 percent of his upper chest, and he had 
spotted folliculitis and acneform rash on the arms.  The 
veteran's abdomen and lower extremities had no atopic 
dermatitis, but occasional folliculitis.  

A July 2004 VA examination provides that the examiner 
reviewed the veteran's claims file.  The veteran's rash was 
stabilized in its distribution, but not in its symptoms.  
Physical examination resulted in a pertinent diagnosis of 
atopic dermatitis with acneform rash.  The examiner answered 
specific questions posed by the Board's October 2003 remand.  
On current examination, the veteran's disability did not 
affect more than 40 percent of his body, or more than 40 
percent of his exposed area.  It was not manifested by 
ulcerations, extensive exfoliation or crusting, or systemic 
or nervous manifestation.  It was not exceptionally 
repugnant.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
generalized atopic dermatitis with acneform rash under either 
the old or the revised criteria.  The preponderance of the 
competent medical evidence demonstrates that the veteran's 
disability does not result in ulceration, extensive 
exfoliation or crusting; systemic or nervous manifestations; 
and is not exceptionally repugnant.  Diagnostic Code 7806 
(prior to August 30, 2002).  The competent medical evidence 
also demonstrates that the veteran's disability does not 
cover more than 40 percent of his entire body or more than 40 
percent of his exposed areas.  During the past 12 months, it 
did not require constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
Diagnostic Code 7806 (2004).  Although the medical records 
indicate past use of Prednisone, a VA examiner described this 
as a catabolic steroid, not a corticosteroid.  Moreover, the 
veteran's use of Prednisone has not been constant or near 
constant.  

The Board recognizes the veteran's own assertions, made in 
correspondence and during a personal hearing at the RO, that 
his service-connected dermatitis warrants an evaluation in 
excess of 30 percent.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as whether a disability satisfies diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As a result, 
his own assertions do not constitute competent medical 
evidence that his service-connected dermatitis warrants an 
evaluation in excess of 30 percent.  

As the preponderance of the evidence is against the increased 
evaluation claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Service connection for left knee and left ankle disabilities

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu, supra.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a left knee 
disability and a left ankle disability.  The preponderance of 
the competent medical evidence indicates that the veteran 
does not have either disability.  

In so finding, the Board recognizes that VA outpatient 
treatment records show complaints of left knee and left ankle 
pain.  They do not provide any diagnosis other than 
arthralgia.  The Board notes that arthralgia is defined as 
pain in a joint (Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991)) and does not by itself, without a diagnosed or 
identifiable underlying malady or condition, constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

By contrast, the report of a May 1995 VA examination provides 
a pertinent diagnosis that there was no significant disease 
on the left lower extremity.  An April 2004 VA examination 
report does not diagnose any condition related to the 
veteran's left ankle or left knee.  The examiner commented 
that there was no evidence of pathology existing in the left 
knee or left ankle.  It was likely that the pain in the left 
lower extremity and left knee region was referred from the 
left hip, which was where the physical abnormality [avascular 
necrosis of both femoral heads, and secondary degenerative 
joint disease of the hips] was located.  

The Board recognizes the veteran's own assertions, made in 
correspondence and during a personal hearing at the RO, that 
he now has disabilities of the left knee and left ankle.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone, supra.  However, as a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis.  Espiritu, supra.  As 
a result, his own assertions do not constitute competent 
medical evidence that he now has a disability of the left hip 
or left knee.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, entitlement to 
service connection for disabilities of the left ankle and 
left knee is denied.

As the preponderance of the evidence is against the service 
connection claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

An evaluation in excess of 30 percent for generalized atopic 
dermatitis with acneform rash is denied.

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


